Judgment unanimously affirmed, with costs (Simons, J., not participating), for the reasons expressed in the opinion at Trial Term, Kane, J. Memorandum: We add that upon the signing of the contract the equitable interest in the property passed to defendant (Moyer v Hinman, 13 NY 180, 188; People v De Goode, 203 App Div 35, 36-37, affd 236 NY 613). Thereafter the risk of changed conditions fell upon him (Schmidt v C. P. Bldrs., 36 AD2d 731; Froehlich v K. W. W. Holding Co., 116 Misc 275, 278, affd on opn at Special Term, 201 App Div 855). (Appeal from judgment of Erie County Court— specific performance.) Present—Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.